Exhibit 10.15

 

MURPHY OIL CORPORATION

﻿

TIME-BASED RESTRICTED STOCK UNIT – STOCK SETTLED

GRANT AGREEMENT

﻿

﻿

 

 

 

 

 

Time-Based

Restricted Stock Unit Award Number

Name of Grantee

 

 

Number of Restricted Stock Units Subject to this Grant

 

 

 

[[GRANTNUMBER]]

[[NAME]]

[[UNITSGRANTED]]

 

 

 

﻿

This Time-Based Restricted Stock Unit Award (this  “Award”) is granted on and
dated [•] (the “Grant Date”), by Murphy Oil Corporation, a Delaware corporation
(the “Company”), pursuant to and for the purposes of the 2018 Long-Term
Incentive Plan (the “Plan”), subject to the provisions set forth herein and in
the Plan.  Any terms used herein and not otherwise defined shall have the
meanings set forth in the Plan.

﻿

1.    The Company hereby grants to the individual named above (the “Grantee”) an
Award of Time-Based Restricted Stock Units each equal in value to one share of
Common Stock.  This Award constitutes a right to receive Shares in the future
and does not represent any current interest in the Shares subject to this Award.

﻿

2.    This Award is subject to the following vesting and time lapse
restrictions:

﻿

(a)    In accordance with the Plan, this Award will fully vest on the [•]
anniversary of the Grant Date (the “Vesting Date”) and Shares will be issued,
less any Shares deducted for applicable withholding taxes; provided that, except
as set forth in Sections 2(c) and 2(d) below, the Grantee is employed by the
Company on the Vesting Date; provided further, that this Award shall not vest
whenever the delivery of Shares under it would be a violation of any applicable
law, rule or regulation.

﻿

(b)    In the event that the Grantee’s employment terminates any time prior to
the Vesting Date, except as set forth in Sections 2(c) and 2(d) below, he or she
will forfeit this Award.

﻿

(c)    In the event of the Grantee’s death, disability or retirement (as
determined in accordance with the Plan) prior to the Vesting Date, any then
outstanding units pursuant to this Award shall vest on the date of the Grantee’s
termination of employment in a pro-rated amount determined by multiplying the
number of units granted by a fraction, the numerator of which is the number of
months in the period beginning on the Grant Date and ending on the last day of
the month in which the Grantee terminates employment, and the denominator of
which is the total number of months in the Restricted Period.  The Grantee (or
his/her beneficiary) will be paid his/her Shares, less any Shares deducted for
applicable withholding taxes, as soon as reasonably practicable following the
date of the Grantee’s termination of employment.

﻿

(d)    If the Grantee is not an employee of the Company who is the Chief
Executive Officer (“CEO’), who reports directly to the CEO, or is a Named
Executive Officer at any time during the period beginning on the grant date of
this Award and ending on the date on which a Change in Control occurs, this
Award will fully vest and one hundred percent (100%) of the units granted will
be deemed to be earned upon such Change in Control; provided,  however, that no
payment will be made until the first quarter of 2022 unless such Change in
Control also qualifies as a “change in control event” as determined under
Section 409A.   

﻿

(e)    If the Grantee is  an employee of the Company who is the Chief Executive
Officer (“CEO’), who reports directly to the CEO, or is a Named Executive
Officer at any time during the period beginning on the grant date of this Award
and ending on the date on which a Change in Control occurs, this Award will
fully vest and one hundred percent (100%) of the units granted will be deemed to
be earned as of the date of a Qualifying Termination of Employment. “Qualifying
Termination of Employment” means the termination of the Grantee’s employment
within the two-year period immediately following a Change in Control (x) by the
Company or any of its affiliates without Cause or (y) by the Grantee for Good
Reason.  Shares will be issued





 

--------------------------------------------------------------------------------

 

as soon as reasonably practicable following the date of the Qualifying
Termination of Employment, less any Shares deducted for applicable withholding
taxes.

﻿

(f)    For purposes of this Agreement, “Cause” means the occurrence of any of
the following:

(i) Any act or omission by the Grantee which constitutes a material willful
breach of the Grantee’s obligations to the Company or any of its affiliates or
the Grantee’s continued and willful refusal to substantially perform
satisfactorily any duties reasonably required of the Grantee, which results in
material injury to the interest or business reputation of the Company or any of
its affiliates and which breach, failure or refusal (if susceptible to cure) is
not corrected (other than failure to correct by reason of the Grantee’s
incapacity due to physical or mental illness) within thirty (30) days after
written notification thereof to the Grantee by the Company; provided that no act
or failure to act on the Grantee’s part shall be deemed willful unless done or
omitted to be done by the Grantee not in good faith and without reasonable
belief that the Grantee’s action or omission was in the best interest of the
Company or its affiliates;

(ii) The Grantee’s commission of any dishonest or fraudulent act, which has
caused or may reasonably be expected to cause a material injury to the interest
or business reputation of the Company or any of its affiliates;

(iii) The Grantee’s plea of guilty or nolo contendere to or conviction of a
felony under the laws of the United States or any state thereof or any other
plea or confession of a similar crime in a jurisdiction in which the Company or
any of its affiliates conducts business; or

(iv) The Grantee’s commission of a fraudulent act or participation in misconduct
which leads to a material restatement of the Company’s financial statements.

(g)    For purposes of this Agreement, “Good Reason” means the occurrence of any
of the following:

(i) Any material diminution in the Grantee’s title, status, position, the scope
of duties assigned, responsibilities or authority, including the assignment to
the Grantee of any duties, responsibilities or authority in any manner adverse
to the Grantee or inconsistent with the duties, responsibilities and authority
assigned to the Grantee prior to a Change in Control;

(ii) Any reduction in the Grantee’s base salary, annual target cash bonus
opportunity or long-term incentive award opportunity immediately prior to a
Change in Control;

(iii) A relocation of more than fifty  (50) miles from the location of the
Grantee’s principal job location or office prior to a Change in Control; or

(iv) Any other action or inaction that constitutes a material breach by the
Company or any of its affiliates of any employment or similar agreement pursuant
to which the Grantee provides services to the Company or any of its
affiliates; provided, that the Grantee provides the Company with a written
notice of termination indicating the Grantee’s intent to terminate his or her
employment for Good Reason within ninety (90) days after the Grantee becoming
aware of any circumstances set forth above, that the Grantee provides the
Company with at least thirty (30) days following receipt of such notice to
remedy such circumstances, and, if the Company fails to remedy such
circumstances during such thirty (30) day period, that the Grantee terminates
his or her employment no later than sixty  (60) days after the end of such
thirty (30) day period.

3.    In the event of any relevant change in the capitalization of the Company
subsequent to the Grant Date and prior to the issuance of Shares underlying the
units, the number of units may be equitably adjusted pursuant to the Plan to
reflect that change.

﻿

4.    This Award is not assignable except as provided under the Plan in the case
of death and is not subject in whole or in part to attachment, execution or levy
of any kind.





 

--------------------------------------------------------------------------------

 

5.    The Grantee shall have no voting rights with respect to Shares underlying
the units unless and until such Shares are reflected as issued and outstanding
shares on the Company’s stock ledger.

﻿

6.    The Grantee shall not be eligible to receive any dividends or other
distributions paid with respect to these units during the Restricted Period. An
amount equivalent to these dividends and/or other distributions shall be paid to
the Grantee upon the issuance of Shares and payment of this Award. Any such
payment (unadjusted for interest) shall be made in whole Shares, valued as of
the date that this Award vests in accordance with Section 2 above,  subject to
applicable withholding taxes.

﻿

7.    The Plan and this Agreement are administered by the Committee.  The
Committee has the full authority and discretion to interpret and administer the
Plan consistent with the terms and provisions of the Plan.

﻿

﻿

 

 

﻿

 

 

Attest:

Murphy Oil Corporation

﻿

 

 

﻿

By

 

﻿



 

--------------------------------------------------------------------------------